UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-08606 DWS Target Date Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2012 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2012 Annual Report to Shareholders DWS Target Date Series DWS LifeCompass Retirement Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund Contents 4 Portfolio Management Review 11 Performance Summaries 26 Investment Portfolios 41 Statements of Assets and Liabilities 45 Statements of Operations 47 Statements of Changes in Net Assets 52 Financial Highlights 71 Notes to Financial Statements 95 Report of Independent Registered Public Accounting Firm 96 Information About Each Fund's Expenses 100 Tax Information 101 Summary of Management Fee Evaluation by Independent Fee Consultant 105 Board Members and Officers 110 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider each fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because ETFs trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Target date funds are designed for investors seeking to meet their respective investment goals, such as retirement, around the target date year. The target date is the approximate date when investors plan to start withdrawing their money in the fund. As the fund approaches its target year, the fund will decrease its emphasis on growth of capital and increase its emphasis on current income. The principal value of the funds is not guaranteed at any time, including at the target date. There is no guarantee that the fund will provide adequate income at and through retirement. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 25 for more complete performance information. During the one-year period ended August 31, 2012, the five funds in the LifeCompass Series finished in line with, or modestly behind, their Morningstar peer group averages, but lagged their benchmark indices: DWS LifeCompass Retirement Fund S&P Target Date Retirement Index Morningstar Retirement Income Funds avg. 6.79% 6.95% 7.00% DWS LifeCompass 2015 Fund S&P Target Date 2015 Index Morningstar Target Date 2011-2015 Funds avg. 7.54% 8.11% 7.42% DWS LifeCompass 2020 Fund S&P Target 2020 Index Morningstar Target Date 2016-2020 Funds avg. 8.01% 8.60% 8.05% DWS LifeCompass 2030 Fund S&P Target 2030 Index Morningstar Target Date 2026-2030 Funds avg. 8.26% 9.28% 8.51% DWS LifeCompass 2040 Fund S&P Target 2040 Index Morningstar Target Date 2036-2040 Funds avg. 8.04% 9.67% 8.71% The U.S. equity market experienced elevated volatility and periodic uncertainty during the past 12 months, due in part to concerns about the European crisis, slowing growth in China and unsteady economic conditions here in the United States. Despite these headwinds, the Russell 1000® Index returned 17.33% and finished the year just short of the 52-week high it established in early April. Small caps also performed well, as measured by the 13.40% return of the Russell 2000® Index. The U.S. market was supported by low interest rates, robust profit margins and solid corporate earnings, as well as its status as a relative "safe haven" amid heightened investor concerns regarding the problems overseas. The funds pursue their investment objectives by investing in other DWS mutual funds. The funds may also invest in securities of Exchange-Traded Funds (ETFs) when the economic exposure to a particular market or sector is not available through a DWS fund. Each fund has a target asset allocation which portfolio management uses as a reference point in setting the fund's actual asset allocations. In making its asset allocation decisions, portfolio management uses a proprietary mix of quantitative and qualitative inputs, such as return forecasts for asset classes and investment guidelines. Based on the desired exposure to particular investments and risk analysis, portfolio management then decides which funds to use as underlying funds and in which proportions. While the uncertainty benefited the U.S. market to some extent, it also led to underperformance for developed-market international equities. The developed markets returned -0.04%, as measured by the MSCI EAFE Index, while emerging-markets stocks returned -5.80%, as gauged by the MSCI Emerging Markets Index. The domestic bond market performed very well during the 12-month period ended August 31, 2012, as sluggish growth and moderate inflation enabled the U.S. Federal Reserve Board (the Fed) to maintain its policy of near-zero interest rates. In addition, the debt crisis in Europe fueled a "flight to quality" into government bonds by investors who were looking to reduce their exposure to a potential worst-case scenario in one or more of the region's peripheral economies. In combination, these factors fueled a powerful rally in U.S. Treasuries that caused the 10-year note to fall from 2.23% to 1.57%. (Bond prices and yields move in opposite directions.) The decline in prevailing rates, together with investors' ongoing search for yield, helped fuel robust returns for other areas of the bond market. For the year, the Barclays Aggregate U.S. Bond Index delivered a gain of 5.78%. Fund Performance We take a two-pronged approach to managing the funds. First, we manage the portfolios with each fund's specific target date in mind. Once a year, we shift each fund's strategic asset allocation to maintain a "glide path" throughout the life of each fund as the targeted retirement date draws closer. In addition, we supplement our broad, long-term strategic allocation with monthly tactical shifts designed to take advantage of the various opportunities available in the global financial markets or, when necessary, to reduce risk. The longer-term component of our approach — the strategic asset allocation — contributed positively to our results in the past year. The LifeCompass Funds have a higher allocation to equities in the longer-dated funds than the average fund in their respective peer groups, which we believe provides greater capital appreciation potential for young participants. On the other end of the spectrum, market declines are most damaging if they happen right before or right after retirement when account balances are the largest. Capital preservation is the most critical at that stage, and our glide path therefore has the lowest allocation to equities closer to the target dates. This explains both the higher allocation to equities in the longer-dated funds and — given the strong performance of the stock market in the past year — their slightly higher returns relative to the funds with closer target dates. The LifeCompass funds also have a higher allocation to alternative assets than the typical fund in the category, a positive for our 12-month results. Our tactical shifts added modestly to performance. For the majority of the reporting period, the funds held an overweight position in domestic equities, which added value given the strong performance of the U.S. market. In addition, the European debt crisis continued to be a headwind for international equities even though some foreign markets have fallen to attractive valuation levels. Within the funds' international equity allocation, we moved to an underweight in "core" European countries such as France and Germany during the spring in order to take advantage of the low valuations in Italy and, to a lesser extent, Spain. Canada remains our largest country underweight on the equity side, as we are concerned about the outlook for the nation's economic growth. Overall, we continue to believe that equities are inexpensive relative to bonds, and we maintain an overweight in the asset class — albeit to a lesser extent than at the beginning of the reporting period (which is consistent with our move down the "glide path"). On the bond side, our tactical shifts between the U.S. and foreign markets added value during the year. Unfortunately, the benefits of our strategic and tactical allocations were offset by the underperformance of the underlying funds, which was the primary cause of the shortfall in the majority of the LifeCompass funds. Outlook and Positioning The funds have historically tended to perform better in favorable market environments, and there are two reasons why this is the case. First, a steeper glide path (i.e., a higher weighting in equities further away from the target dates) aids performance when stocks rally. Second, our more diversified allocation means that the fund can benefit from its weighting in higher-risk asset categories — such as emerging-market equities and bonds, international bonds, international small-cap equities and commodities — amid favorable market conditions. This helps explain the fund's outperformance in rising markets, and underperformance in falling markets, during the past year. "The LifeCompass Funds have a higher allocation to equities in the longer-dated funds than the average fund in their respective peer group. We believe this strategy provides greater capital appreciation potential for young participants." We are maintaining a rigorous approach to strategic and tactical asset allocation, combined with diligent risk management. As the market environment continues to evolve, we will review these strategic allocations annually and alter the asset mix as we deem appropriate. Our most recent reallocation occurred in June, when we further diversified the funds by adding additional asset categories such as global high-yield bonds, preferred stocks, convertible bonds and local-currency emerging-markets bonds. These new categories have higher current yields than investment-grade bonds and lower historical risk than equities. Thus, instead of moving our shareholders into bonds or cash — which currently have negative yields once inflation is taken into account — we are using the proceeds from our reduced overweight in stocks to invest in high-yielding, but less volatile, assets. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang, Head of Portfolio Management and Trading, QS Investors • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Inna Okounkova, Head of Strategic Asset Allocation Portfolio Management, QS Investors On leave through December 31, 2012. • Joined QS Investors in 2010 after 11 years with Deutsche Asset Management as a quantitative analyst, portfolio manager and Head of Strategic Asset Allocation Portfolio Management. • MS, Moscow State University; MBA, University of Chicago — Graduate School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P Target Date Retirement Income Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets an immediate retirement allocation. The S&P Target Date 2015 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2015. The S&P Target Date 2020 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2020. The S&P Target Date 2030 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2030. The S&P Target Date 2040 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2040. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. An exchange-traded fund (ETF) is a security that tracks an index, or asset like an index fund, but trades like a stock on an exchange. The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index. The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index. The Morgan Stanley Capital International (MSCI) EAFE Index tracks the performance of stocks in select developed markets outside of the United States. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Morgan Stanley Capital International (MSCI) Emerging Markets Index tracks the performance of stocks in select emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, corporate bond issues and mortgage securities. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. Diversification neither assures a profit nor guarantees against a loss. The Morningstar Retirement Income Funds category includes funds that invest in a mix of stocks, bonds and cash tailored to investors already in or entering retirement. These funds tend to be managed using a more conservative asset-allocation strategy and aim to provide investors with steady income throughout retirement. The Morningstar Target Date Funds categories include funds that provide diversified exposure to stocks, bonds and cash for those investors who have a specific date in mind (such as the years 2011-2015, 2016-2020, and 2036-2040) for retirement. These portfolios aim to provide investors with an optimal level of return and risk, based solely on the target date. Management adjusts the allocation among asset classes to more-conservative mixes as the target date approaches, following a preset glide path. Glide path refers to the asset allocation mix of securities in a target date fund, which is determined by the target date for the investment. The allocation tends to become more conservative with more fixed-income securities and fewer equities the closer it is to the target date of the investment. Performance Summaries August 31, 2012 (Unaudited) DWS LifeCompass Retirement Fund Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 6.79% 7.09% 1.41% 4.37% Class B 5.99% 6.29% 0.65% 3.58% Class C 6.00% 6.29% 0.65% 3.59% S&P® Target Date Retirement Income Index† 6.95% 7.58% 3.43% 5.36% Russell 1000® Index†† 17.33% 13.82% 1.47% 6.86% Russell 2000® Index††† 13.40% 13.89% 1.90% 9.00% Barclays Intermediate U.S. Aggregate Bond Index†††† 4.05% 5.56% 6.07% 5.06% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 0.65% 5.00% 0.22% 3.75% Class B (max 4.00% CDSC) 2.99% 5.69% 0.47% 3.58% Class C (max 1.00% CDSC) 6.00% 6.29% 0.65% 3.59% S&P Target Date Retirement Income Index† 6.95% 7.58% 3.43% 5.36% Russell 1000 Index†† 17.33% 13.82% 1.47% 6.86% Russell 2000 Index††† 13.40% 13.89% 1.90% 9.00% Barclays Intermediate U.S. Aggregate Bond Index†††† 4.05% 5.56% 6.07% 5.06% No Sales Charges Class S 6.97% 7.33% 1.66% 4.62% S&P Target Date Retirement Income Index† 6.95% 7.58% 3.43% 5.36% Russell 1000 Index†† 17.33% 13.82% 1.47% 6.86% Russell 2000 Index††† 13.40% 13.89% 1.90% 9.00% Barclays Intermediate U.S. Aggregate Bond Index†††† 4.05% 5.56% 6.07% 5.06% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.29%, 2.01%, 1.98% and 0.97% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. DWS LifeCompass Retirement Fund Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date Retirement Income Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets an immediate retirement allocation. On December 1, 2011 the S&P Target Date Retirement Income Index replaced the Russell 1000 Index, Russell 2000 Index and the Barclays Intermediate U.S. Aggregate Bond Index because portfolio management believes that it more accurately reflects the fund's asset allocation. †† The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ††† The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. †††† The Barclays Intermediate U.S. Aggregate Bond Index is an unmanaged index that covers the U.S. investment-grade fixed-rate bond market, including government and credit securities, agency mortgage securities, asset-backed securities and commercial mortgage-backed securities. DWS LifeCompass Retirement Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/12 $ 8/31/11 $ Distribution Information: Twelve Months as of 8/31/12: Income Dividends $ Morningstar Rankings — Retirement Income Funds Category as of 8/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 62 3-Year of 76 5-Year of 95 10-Year 15 of 23 64 Class B 1-Year of 76 3-Year of 86 5-Year of 99 10-Year 23 of 23 Class C 1-Year of 76 3-Year of 86 5-Year of 10-Year 22 of 23 95 Class S 1-Year of 57 3-Year of 73 5-Year of 92 10-Year 13 of 23 55 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2015 Fund Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 7.54% 7.96% 0.40% 4.60% Class B 6.84% 7.16% -0.35% 3.82% Class C 6.84% 7.16% -0.34% 3.84% S&P Target Date 2015 Index† 8.11% 8.90% 2.72% 6.30% Russell 1000 Index†† 17.33% 13.82% 1.47% 6.86% Russell 2000 Index††† 13.40% 13.89% 1.90% 9.00% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.66% 5.48% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 1.36% 5.85% -0.78% 3.98% Class B (max 4.00% CDSC) 3.84% 6.58% -0.53% 3.82% Class C (max 1.00% CDSC) 6.84% 7.16% -0.34% 3.84% S&P Target Date 2015 Index† 8.11% 8.90% 2.72% 6.30% Russell 1000 Index†† 17.33% 13.82% 1.47% 6.86% Russell 2000 Index††† 13.40% 13.89% 1.90% 9.00% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.66% 5.48% No Sales Charges Class S 7.92% 8.24% 0.67% 4.85% S&P Target Date 2015 Index† 8.11% 8.90% 2.72% 6.30% Russell 1000 Index†† 17.33% 13.82% 1.47% 6.86% Russell 2000 Index††† 13.40% 13.89% 1.90% 9.00% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.66% 5.48% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.26%, 2.06%, 1.97% and 1.03% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2015 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date 2015 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2015. On December 1, 2011 the S&P Target Date 2015 Index replaced the Russell 1000 Index, Russell 2000 Index and the Barclays U.S. Aggregate Bond Index because portfolio management believes that it more accurately reflects the fund's asset allocation. †† The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ††† The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. †††† The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2015 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/12 $ 8/31/11 $ Distribution Information: Twelve Months as of 8/31/12: Income Dividends $ Morningstar Rankings — Target Date 2011-2015 Funds Category as of 8/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 92 of 56 3-Year 98 of 71 5-Year 67 of 88 76 10-Year 2 of 5 25 Class B 1-Year of 68 3-Year of 88 5-Year 79 of 88 89 10-Year 5 of 5 Class C 1-Year of 67 3-Year of 86 5-Year 78 of 88 88 10-Year 4 of 5 75 Class S 1-Year 82 of 50 3-Year 88 of 63 5-Year 64 of 88 72 10-Year 1 of 5 1 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2020 Fund Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 8.01% 8.36% 0.01% 5.20% Class B 7.34% 7.57% -0.72% 4.42% Class C 7.17% 7.54% -0.72% 4.42% S&P Target Date 2020 Index† 8.60% 9.40% 2.32% 6.52% Russell 1000 Index†† 17.33% 13.82% 1.47% 6.86% Russell 2000 Index††† 13.40% 13.89% 1.90% 9.00% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.66% 5.48% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 1.80% 6.24% -1.17% 4.58% Class B (max 4.00% CDSC) 4.34% 6.99% -0.90% 4.42% Class C (max 1.00% CDSC) 7.17% 7.54% -0.72% 4.42% S&P Target Date 2020 Index† 8.60% 9.40% 2.32% 6.52% Russell 1000 Index†† 17.33% 13.82% 1.47% 6.86% Russell 2000 Index††† 13.40% 13.89% 1.90% 9.00% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.66% 5.48% No Sales Charges Class S 8.19% 8.62% 0.25% 5.45% S&P Target Date 2020 Index† 8.60% 9.40% 2.32% 6.52% Russell 1000 Index†† 17.33% 13.82% 1.47% 6.86% Russell 2000 Index††† 13.40% 13.89% 1.90% 9.00% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.66% 5.48% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.32%, 2.18%, 2.04% and 1.06% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2020 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date 2020 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2020. On December 1, 2011 the S&P Target Date 2020 Index replaced the Russell 1000 Index, Russell 2000 Index and the Barclays U.S. Aggregate Bond Index because portfolio management believes that it more accurately reflects the fund's asset allocation. †† The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ††† The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. †††† The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2020 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/12 $ 8/31/11 $ Distribution Information: Twelve Months as of 8/31/12: Income Dividends $ Morningstar Rankings — Target Date 2016-2020 Funds Category as of 8/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 55 3-Year of 72 5-Year of 85 10-Year 15 of 21 70 Class B 1-Year of 70 3-Year of 88 5-Year of 89 10-Year 20 of 21 95 Class C 1-Year of 72 3-Year of 89 5-Year of 90 10-Year 21 of 21 Class S 1-Year of 50 3-Year of 66 5-Year of 83 10-Year 14 of 21 65 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2030 Fund Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 8.26% 8.69% -0.82% 3.40% Class B 7.48% 7.86% -1.55% 2.63% Class C 7.48% 7.90% -1.55% 2.63% S&P Target Date 2030 Index† 9.28% 10.00% 1.41% 5.08% Russell 1000 Index†† 17.33% 13.82% 1.47% 5.33% Russell 2000 Index††† 13.40% 13.89% 1.90% 5.69% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.66% 5.51% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 2.03% 6.56% -1.99% 2.62% Class B (max 4.00% CDSC) 4.48% 7.28% -1.72% 2.63% Class C (max 1.00% CDSC) 7.48% 7.90% -1.55% 2.63% S&P Target Date 2030 Index† 9.28% 10.00% 1.41% 5.08% Russell 1000 Index†† 17.33% 13.82% 1.47% 5.33% Russell 2000 Index††† 13.40% 13.89% 1.90% 5.69% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.66% 5.51% No Sales Charges Class S 8.52% 9.00% -0.58% 3.66% S&P Target Date 2030 Index† 9.28% 10.00% 1.41% 5.08% Russell 1000 Index†† 17.33% 13.82% 1.47% 5.33% Russell 2000 Index††† 13.40% 13.89% 1.90% 5.69% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.66% 5.51% * The Fund commenced operations on November 1, 2004. The performance shown for each index is for the time period of October 31, 2004 through August 31, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.48%, 2.24%, 2.18% and 1.23% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. DWS LifeCompass 2030 Fund Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on November 1, 2004. The performance shown for each index is for the time period of October 31, 2004 through August 31, 2012, which is based on the performance period of the life of the Fund. † The S&P Target Date 2030 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2030. On December 1, 2011 the S&P Target Date 2030 Index replaced the Russell 1000 Index, Russell 2000 Index and the Barclays U.S. Aggregate Bond Index because portfolio management believes that it more accurately reflects the fund's asset allocation. †† The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ††† The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. †††† The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2030 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/12 $ 8/31/11 $ Distribution Information: Twelve Months as of 8/31/12: Income Dividends $ Morningstar Rankings — Target Date 2026-2030 Funds Category as of 8/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 64 3-Year of 79 5-Year of 87 Class B 1-Year of 75 3-Year of 88 5-Year of 89 Class C 1-Year of 75 3-Year of 87 5-Year of 90 Class S 1-Year of 54 3-Year of 73 5-Year of 80 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2040 Fund Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A 8.04% 8.56% -1.19% Class C 7.25% 7.77% -1.90% S&P Target Date 2040 Index† 9.67% 10.31% 0.31% Russell 1000 Index†† 17.33% 13.82% 1.31% Russell 2000 Index††† 13.40% 13.89% 2.63% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.25% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 1.83% 6.44% -2.40% Class C (max 1.00% CDSC) 7.25% 7.77% -1.90% S&P Target Date 2040 Index† 9.67% 10.31% 0.31% Russell 1000 Index†† 17.33% 13.82% 1.31% Russell 2000 Index††† 13.40% 13.89% 2.63% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.25% No Sales Charges Class S 8.43% 8.86% -0.90% S&P Target Date 2040 Index† 9.67% 10.31% 0.31% Russell 1000 Index†† 17.33% 13.82% 1.31% Russell 2000 Index††† 13.40% 13.89% 2.63% Barclays U.S. Aggregate Bond Index†††† 5.78% 6.51% 6.25% * The Fund commenced operations on November 15, 2007. The performance shown for each index is for the time period of November 30, 2007 through August 31, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.72%, 2.54% and 1.47% for Class A, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2040 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on November 15, 2007. The performance shown for each index is for the time period of November 30, 2007 through August 31, 2012, which is based on the performance period of the life of the Fund. † The S&P Target Date 2040 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2040. On December 1, 2011 the S&P Target Date 2040 Index replaced the Russell 1000 Index, Russell 2000 Index and the Barclays U.S. Aggregate Bond Index because portfolio management believes that it more accurately reflects the fund's asset allocation. †† The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ††† The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. †††† The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2040 Fund Net Asset Value and Distribution Information Class A Class C Class S Net Asset Value: 8/31/12 $ $ $ 8/31/11 $ $ $ Distribution Information: Twelve Months as of 8/31/12: Income Dividends $ $ $ Capital Gain Distributions $ $ $ Morningstar Rankings — Target Date 2036-2040 Funds Category as of 8/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 69 3-Year of 86 Class C 1-Year of 78 3-Year of 90 Class S 1-Year of 61 3-Year of 82 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolios as of August 31, 2012 DWS LifeCompass Retirement Fund Shares Value ($) Equity — Equity Funds 32.0% DWS Capital Growth Fund "Institutional" (a) DWS Core Equity Fund "Institutional" (a) DWS Diversified International Equity Fund "Institutional" (a) DWS Dreman Mid Cap Value Fund "Institutional" (a) DWS Dreman Small Cap Value Fund "Institutional" (a) DWS EAFE Equity Index Fund "Institutional" (a) DWS Emerging Markets Equity Fund "Institutional" (a) DWS Equity 500 Index Fund "Institutional" (a) DWS Equity Dividend Fund "Institutional" (a) DWS Global Thematic Fund "Institutional" (a) DWS International Fund "Institutional" (a) DWS Small Cap Growth Fund "Institutional"* (a) DWS Technology Fund "Institutional"* (a) Total Equity — Equity Funds (Cost $26,307,880) Equity — Exchange-Traded Funds 4.8% iShares MSCI Canada Index Fund iShares MSCI United Kingdom Index Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital Convertible Securities Fund Vanguard FTSE All World ex-U.S. Small-Cap Fund Total Equity — Exchange-Traded Funds (Cost $4,129,824) Fixed Income — Bond Funds 60.9% DWS Core Fixed Income Fund "Institutional" (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Enhanced Global Bond Fund "S" (a) DWS Global High Income Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS High Income Fund "Institutional" (a) DWS U.S. Bond Index Fund "Institutional" (a) Total Fixed Income — Bond Funds (Cost $53,677,941) Fixed Income — Exchange-Traded Fund 0.5% WisdomTree Emerging Markets Local Debt Fund (Cost $401,974) Market Neutral Fund 1.0% DWS Disciplined Market Neutral Fund "Institutional" (a) (Cost $873,036) Fixed Income — Money Market Fund 1.0% Central Cash Management Fund, 0.14% (a) (b) (Cost $897,700) % of Net Assets Value ($) Total Investment Portfolio (Cost $86,288,355)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $86,754,951. At August 31, 2012, net unrealized appreciation for all securities based on tax cost was $1,234,989. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,373,541 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,138,552. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. EAFE: Europe, Australasia and Far East FTSE: Financial Times and the London Stock Exchange MSCI: Morgan Stanley Capital International S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt During the period ended August 31, 2012, purchases and sales of affiliated Underlying Funds (excluding money market funds) aggregated $41,469,605 and $46,777,324, respectively. Purchases and sales of non-affiliated Underlying Funds (excluding money market funds) aggregated $4,101,155 and $3,064,855, respectively. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Funds $ $
